Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 27,1995, convicting him of kidnapping in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that reversible error took place due to certain remarks made by the prosecutor during the course of the trial and during summation. However, most of these contentions have not been preserved for appellate review since *307the defendant either failed to object to the remarks or failed to seek any further relief when his objections were sustained (see, People v Kwang Young Choung, 229 AD2d 448; People v Moore, 226 AD2d 745). In any event, while some of the comments would have been better left unsaid, we find that any error was harmless under the circumstances of this case (see, People v Moore, supra).
We find no merit to the defendant’s remaining contention. O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.